t c no united_states tax_court steven a mcguire and robin l mcguire petitioners v commissioner of internal revenue respondent docket no filed date ps received an advance premium_tax_credit under the affordable_care_act that credit was paid directly to a health insurance provider to reduce the amount of the premium to be paid_by ps as a result of a change in financial circumstances ps ultimately were not entitled to the premium_tax_credit after the close of the tax_year ps did not receive a form 1095-a health insurance marketplace statement ps did not report the excess tax_credit as an increase to tax on their return held the court does not have the equitable power to override the clear and unambiguous language of the internal_revenue_code excess premium assistance credits are an increase in tax sec_36b held further ps are not liable for an addition_to_tax steven a mcguire and robin l mcguire pro_se emma s warner for respondent opinion background buch judge mr and mrs mcguire applied for and received benefits under what is commonly referred to as the affordable_care_act leading up to the year in issue mr mcguire was drawing roughly dollar_figure per week from his parts and service business and mrs mcguire was not working on the basis of their household_income covered california a health insurance exchange created under the affordable_care_act determined that the mcguires were eligible for an advance premium_assistance_credit of dollar_figure per month to be applied to their monthly health insurance premium for a total annual credit of dollar_figure the mcguires enrolled in the blue shield silver ppo plan with a monthly premium of dollar_figure after application of the advance premium_assistance_credit the mcguires were responsible for only dollar_figure of that premium 1the aca requires insurance plans available for purchase through the health exchanges to be categorized by the level of coverage they provide patient protection and affordable_care_act aca pub_l_no sec_1301 sec_124 stat pincite the plan categories from lowest level to highest level of coverage are bronze silver gold and platinum after the eligibility determination but still in mrs mcguire began working at a job that paid her dollar_figure per week she promptly notified covered california acknowledging that this amount needs to be included in our annual income this change_of income was significant in that of the federal poverty_line for a family of two residing in california at the time was dollar_figure and mrs mcguire’s new job was almost certain to put the mcguires over that limit several months later covered california acknowledged the change in household_income sending a letter dated date advising the mcguires that they did not qualify for an enhanced silver plan because their household_income was too high that same letter advised the mcguires the covered california website shows how much your premium assistance lowers your premium your premium assistance is based on our records and the income you put on your application that you expect this year if you take the full premium assistance to pay the premium and your income is higher you may have to pay some back at tax time it is unclear from the record whether the mcguires would have been permitted to switch to a different lower cost plan and the letter from covered california is silent on the subject even if the letter had spoken to that issue it wouldn’t have mattered the mcguires never received the letter what happened to that letter is unclear the records from covered california that were provided in this case are incomplete but according to the records in evidence during covered california’s first open enrollment period covered california was so busy that it was not uncommon that changes were not implemented what the record makes clear is that the mcguires made repeated efforts to get covered california to take into account the change in household_income but it never did so these missed communications had lingering effects as part of the same communications with covered california the mcguires also attempted to get their address updated as with the update to the mcguires’ earnings covered california did not update the mcguires’ address at the end of the year health insurance exchanges such as covered california issue an informational 2in re robin mcguire no aca-16139028 cal dep’t of health care servs date alj hearing denying for lack of jurisdiction appeal regarding covered california’s failure to redetermine eligibility after reported change in income the mcguires filed an administrative appeal with covered california disputing a notice informing them that they did not qualify for an enhanced silver plan in a subsequent hearing before an administrative law judge a representative of covered california testified as to the delays in updating its records ultimately the appeal was denied on procedural grounds the administrative law judge lacks jurisdiction to decide an issue involving an error on the part of covered california for failure to recalculate the appellant’s eligibility for aptc after the appellant reported a change in income in date statement form 1095-a health insurance marketplace statement to anyone who has received coverage through the exchange see sec_36b sec_1_36b-5 income_tax regs taxpayers use forms 1095-a to calculate their premium tax_credits the mcguires did not receive a form 1095-a when it came time to file their federal_income_tax return the mcguires checked the box on form_1040 u s individual_income_tax_return line which reads health care individual responsibility see instructions full- year coverage by checking this box the mcguires informed the internal_revenue_service that they had insurance coverage throughout the year had they not the instructions for form_1040 line would have directed them to the instructions for form_8965 health coverage exemptions which would have showed them how to calculate their shared responsibility payment see instructions for form_8965 pincite shared responsibility payment worksheet on their return the mcguires left blank line labeled net_premium_tax_credit attach form_8962 the instructions for form_1040 line found at page are silent as to how this line might relate to an advance premium_tax_credit those instructions read in full line net_premium_tax_credit you may be eligible to claim the premium_tax_credit if you your spouse or a dependent enrolled in health insurance through the health insurance marketplace the premium_tax_credit helps pay for this health insurance complete form_8962 to determine the amount of your premium_tax_credit if any enter the amount if any from form_8962 line see pub and the instructions for form_8962 for more information following the cross-reference to the instructions to form_8962 premium_tax_credit might lead a reader to this passage on page of those instructions advance_payment of the premium_tax_credit aptc aptc is a payment made for coverage during the year to your insurance provider that pays for part or all of the premiums for the coverage of you or an individual in your tax family your aptc eligibility is based on the marketplace’s estimate of the ptc you will be able to take on your tax_return if aptc was paid for you or an individual in your tax family you must file form_8962 to reconcile compare this aptc with your ptc if the aptc is more than your ptc you have excess aptc and you must repay the excess subject_to certain limitations if your ptc is more than the aptc you can reduce your tax payment or increase your refund by the difference there is no evidence in the record indicating that the mcguires who retained a tax_return_preparer were made aware of these various instructions nowhere on their return did they report their advance premium_tax_credit of dollar_figure this omission caught the attention of the internal_revenue_service on date the commissioner issued a notice_of_deficiency to the mcguires the only tax adjustment in that notice_of_deficiency was to disallow the dollar_figure advance premium_tax_credit the effect of which was to increase their tax_liability in the amount of that disallowed credit the commissioner also determined an accuracy-related_penalty while residing in california the mcguires petitioned discussion there is very little in dispute in this case both the facts and the law are clear and the parties seem to be in agreement as to how the law applies to the facts before turning to the actual dispute we will summarize the law and how it applies to the facts the affordable_care_act a stated purpose of the patient protection and affordable_care_act aca pub_l_no 124_stat_119 is to improve access to and the delivery of health care services for all individuals particularly low income underserved uninsured minority health disparity and rural populations id sec_5001 sec_124 stat pincite to achieve this goal the statutory scheme among other things mandates that individuals maintain health coverage creates health insurance exchanges to provide that coverage and offers a refundable tax_credit to 3all section references are to the internal_revenue_code in effect for the year in issue unless otherwise indicated offset the cost of health insurance for those who qualify id sec_1501 sec_124 stat pincite sec_5000a aca sec_1401 sec_124 stat pincite sec_36b aca sec_1311 sec_124 stat pincite the individual mandate is enforced by the imposition of a penalty on individuals who do not maintain qualifying health_insurance_coverage sec_5000a aca sec_1501 the exchanges are health insurance markets that are administered by either state governments or the federal government aca sec_1321 sec_124 stat pincite codified pincite u s c sec c supp v and the tax_credit is referred to as the premium assistance tax_credit sec_36b the premium assistance tax_credit the premium assistance tax_credit is available to households with incomes between and of the federal poverty_line sec_36b household_income is specifically defined for this purpose sec_1_36b-1 income_tax regs the federal poverty_line is defined by the office of management and budget and is updated by the secretary of health and human services sec_36b u s c sec_1397jj c supp v u s c sec during the federal poverty_line was dollar_figure for a two- person household in california and of the federal poverty_line was dollar_figure to qualify for the credit one must be a citizen or national of the united_states or lawfully present in the united_states sec_36b eligibility for the credit is also contingent on enrollment in a qualified_health_plan sec_36b a qualified_health_plan is defined as either an individual_health_insurance plan or a group_health_plan that meets a range of statutory requirements aca sec_1301 sec_124 stat pincite codified pincite u s c sec supp v in the case of a qualified_individual health plan the plan must be made available for purchase on an exchange must meet minimum coverage requirements and must be offered by an insurer who is licensed in the state where the plan is offered and is in good standing to offer health insurance under applicable state and federal standards id aca sec stat pincite codified pincite u s c sec supp v plans are categorized based on the level of coverage they provide aca sec d stat pincite the coverage levels from lowest to highest are bronze silver gold and platinum id the amount of the credit is based on both the taxpayer’s income and the cost of the benchmark qualified_health_plan sec_36b sec_1_36b-3 income_tax regs the benchmark qualified_health_plan is the second lowest cost silver plan of the individual market in the rating area in which the taxpayer resides sec_36b sec_1_36b-3 income_tax regs credit recipients are required to pay a percentage of their household_income toward their insurance premiums sec_36b the premium assistance tax_credit is equal to the amount of the excess cost of the benchmark qualified_health_plan over the taxpayer’s required_contribution sec_1_36b-3 income_tax regs the percentage used to determine the taxpayer’s share of the premiums varies with lower income households paying a smaller percentage of their household_income toward their premiums sec_36b the percentages range from to id the amount of the credit is the lesser_of either the monthly premium for the qualified_health_plan or the excess of the monthly premium for the benchmark qualified_health_plan over one-twelfth of the taxpayer’s required share of the annual premium sec_36b sec_1_36b-3 income_tax regs the aca tasks the secretary of health and human services with establishing a program to determine whether applicants are eligible for premium assistance tax_credits and the amounts of those credits aca sec_1411 sec_124 stat pincite the exchange is responsible for collecting necessary eligibility information such as household_income and family size from those seeking premium assistance tax_credits id sec_1411 sec_124 stat pincite once collected the exchange must transmit that information to the secretary of health and human services for verification id once verified the secretary of health and human services must notify the exchange and the individual’s eligibility to enroll is satisfied id sec_1411 sec_124 stat pincite advance premium tax_credits if someone cannot afford monthly health insurance premiums during the year doling out those tax_credits after the end of the year is of little use for this reason the aca allows for the advance_payment of the premium assistance tax_credit in order to reduce premiums payable by individuals eligible for premium assistance tax_credits id sec a stat pincite codified pincite u s c the advance premium tax_credits are paid directly to the insurer in the form of monthly payments based on advance eligibility determinations id sec c a stat pincite codified pincite u s c c the insurers who receive the payments are required to reduce the premium charged to the insured by the amount of the advance premium_tax_credit received id sec c b the insurers also must notify the secretary of health and human services and the relevant exchange of the reduction in premiums and include the amount by which the premium was reduced as a result of the advance premium_tax_credit id sec c b i ii iii reconciling the credit received with the eligible amount sometimes circumstances change and a taxpayer’s annual income might be more or less than the estimate that was used when the advance premium_tax_credit was determined so at the end of the year a taxpayer who receives an advance premium_tax_credit must reconcile the amount of the credit received ie the premiums_paid with the advance credits with the eligible credit_amount sec_36b this is done when the taxpayer files his or her annual income_tax return if the amount of the advance premium_tax_credit is more than the amount to which the taxpayer is ultimately entitled the taxpayer owes the excess_credit back to the government and it is reflected as an increase in tax sec_36b for a taxpayer with income below of the federal poverty_line the amount of the tax increase is limited to dollar_figure sec_36b for a taxpayer with income greater than of the federal poverty_line there is no limit to the amount of the tax increase sec_36b sec_1_36b-4 example income_tax regs such a taxpayer is not eligible for the credit and the full amount of the advance premium_tax_credit received during the year must be included as a tax_liability with the tax_return id the mcguires this brings us to the mcguires the mcguires sought and received an advance premium_tax_credit their advance premium_tax_credit was based on mr mcguire’s income but then mrs mcguire found work and with the addition of her income the mcguires’ household_income for rose above of the federal poverty_line because the mcguires’ household_income exceeded that threshold they are not entitled to any of the advance premium_tax_credit they received see sec_36b f the mcguires note what they consider to be the unfairness of it all as mrs mcguire put it the commissioner argues that if petitioners are liable for the deficiency then they would be no worse off financially than if the aptc had been terminated in early this is simply untrue and does not alter the fact that it was covered california’s responsibility to ensure clients only received the advance premium_tax_credit for which they qualified we would never have committed to paying for medical coverage in excess of dollar_figure per year we cannot afford it and would have continued to shop in the private sector to purchase the minimal least expensive coverage or gone without coverage completely and suffered the penalties if we are deemed responsible for paying back this deficiency it would be devastating and completely unjust we hope and pray you are convinced that we have made every single effort to get covered california to make proper adjustments to our reported income and subsequently to the advance premium_tax_credit we were qualified to receive without success the whole purpose of the affordable_care_act was to provide citizens with just that affordable healthcare this has been an absolute nightmare and we hope you will rule fairly and justly today in other words the mcguires considered themselves to have been trapped in a health plan that they could not afford without the subsidy provided by the aca and they ask us to rule fairly and justly or otherwise stated equitably but we are not a court of equity and we cannot ignore the law to achieve an equitable end 484_us_3 101_tc_140 50_tc_567 aff’d 414_f2d_265 10th cir although we are sympathetic to the mcguires’ situation the statute is clear excess advance premium tax_credits are treated as an increase in the tax imposed sec_36b the mcguires received an advance of a credit to which they ultimately were not entitled they are liable for the dollar_figure deficiency accuracy-related_penalty in his notice_of_deficiency the commissioner makes a boilerplate determination of an accuracy-related_penalty under sec_6662 the notice identifies four possible causes for the underpayment negligence a substantial_understatement_of_income_tax a substantial_valuation_misstatement and a transaction lacking economic_substance subsequently the commissioner conceded all accuracy-related_penalties to reflect the foregoing decision will be entered for respondent as to the tax and for petitioners as to the penalty
